UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7177


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NAHIF ABDUL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:08-cr-00052-GMG-RWT-1)


Submitted: December 17, 2019                                Decided: December 20, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nahif Abdul, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nahif Abdul appeals from the district court’s order denying his post-judgment

motion for appointment of counsel to assist him in filing a motion to vacate under 28 U.S.C.

§ 2255 (2012). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Abdul, No.

3:08-cr-00052-GMG-RWT-1 (N.D.W. Va. July 29, 2019).               We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2